18-10122-jlg                  Doc 309           Filed 06/16/20 Entered 06/16/20 09:03:05        Main Document
                                                             Pg 1 of 2

                                                                                         1325 Avenue of the Americas, 19th Floor
                                                                                                 New York, NY 10019
                                                                                          212-752-8000 212-752-8393 fax
                                                                                                          —
                                                                                                     New Jersey
                                                                                                          —
                                                                                                      Delaware
    Nolan E. Shanahan                                                                                     —
    Member                                                                                            Maryland
    Admitted in NY and NJ
                                                                                                          —
                                                                                                         Texas
    Reply to New York Office                                                                              —
    Writer’s Direct Line: 646-563-8935                                                                  Florida
    Writer’s Direct Fax: 646-521-2035
    Writer’s E-Mail: NShanahan@coleschotz.com



                                                          June 16, 2020

Via Electronic Case Filing and E-mail

Honorable James L. Garrity
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004-1408

              Re:           Penny Ann Bradley
                            Case No. 18-10122 (JLG)


Dear Judge Garrity:

        As you know, this firm represents creditor Atlas Union Corp. (“Atlas”) in the above-
referenced chapter 11 proceeding. In connection with the contemplated settlement by and among
Atlas, NSM82 LLC (“NSM”), and Penny Ann Bradley (the “Debtor”), as referenced in the
Debtor’s letter to the Court yesterday [Dkt. 308], Atlas hereby withdraws the following
pleadings without prejudice:

        1.     its joinder [Dkt. 133] to NSM’s pending motion for the appointment of a chapter
11 trustee [Dkt. 131];

      2.    its objection [Dkt. 260] to the Debtor’s motion to approve a settlement with Lewis
H. Berman LLC (“Berman”) and David Bradley [Dkt. 247]; and

              3.            its objection [Dkt. 263] to the Debtor’s motion to dismiss this case [Dkt. 248].

        To be clear, although Atlas no longer opposes the Debtor’s proposed settlement with
Berman,1 and now consents to the dismissal of this chapter 11 case, Atlas explicitly reserves, and
does in any way waive, the right to pursue its claims against the Debtor outside of bankruptcy.




1
 Atlas did not file an objection to the Debtor’s motion to approve the settlement with Russell and Lydia Pollack
[Dkt. 292].

                                                       www.coleschotz.com
54451/0003-20646222v1
18-10122-jlg        Doc 309   Filed 06/16/20 Entered 06/16/20 09:03:05         Main Document
                                           Pg 2 of 2
Cole Schotz P.C.

Honorable James L. Garrity
June 16, 2020
Page 2

         We thank the Court for its consideration.


                                                     Respectfully submitted,


                                                     /s/ Nolan E. Shanahan

                                                     Nolan E. Shanahan



NES:dlr

cc:      All counsel of record via e-mail




54451/0003-20646222v1
